COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00186-CV


IN RE GO INTERESTS, LLC,                                         RELATORS
GREGORY M. OBERT,
GWENDOLYN OBERT, GO
HELICOPTERS, INC., HELITRANS
COMPANY, AND HILLTOP
COMMERCIAL HOLDINGS, INC.


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and motion for emergency

stay are denied.

                                                   PER CURIAM

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: June 7, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).